[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                                                   FILED
                               No. 04-16168
                                                          U.S. COURT OF APPEALS
                           Non-Argument Calendar            ELEVENTH CIRCUIT
                         ________________________                July 6, 2005
                                                             THOMAS K. KAHN
                      D. C. Docket No. 04-00051-CR-002           CLERK


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

      versus

TRACY KAPRICE COTTON,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________
                                (July 6, 2005)



Before ANDERSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Tracy Kaprice Cotton appeals her 108-month sentence for attempt to

manufacture more than 50 grams of methamphetamine, in violation of 21 U.S.C.
§ 846, arguing that the district court erred, in light of United States v. Booker, 543

U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), by enhancing her sentence based

on facts that were not proven to a jury or admitted to by her, and by applying the

Guidelines as mandatory.

      Because Cotton raised a constitutional objection to her sentence before the

district court based on Blakely v. Washington, 542 U.S. __, 124 S.Ct. 2531, 159

L.Ed.2d 403 (2004), we review the constitutional issue de novo, but will reverse

only for a harmful error. See United States v. Paz, 405 F.3d 946, 948 (11th Cir.

2005). A constitutional error is harmless if “it is clear beyond a reasonable doubt

that the error complained of did not contribute to the sentence obtained.” Id.

(quotation and alteration omitted). The government bears the burden to show that

any error was harmless. Id. We have noted that “the party bearing the burden

faces a difficult challenge” when “we simply do not know what sentence the

district court would have imposed absent the error.” United States v. Robles, No.

04-13598, manuscript op. at 8 (11th Cir. May 10, 2005); see also United States v.

Davis, 407 F.3d 1269, 1271-72 (11th Cir. 2005) (holding that the government

could not meet its burden when “[w]e simply do not know what the sentencing

court would have done had it understood the guidelines to be advisory rather than

mandatory, and had properly considered the factors in 18 U.S.C. § 3553(a)”).



                                           2
      Because Cotton preserved her constitutional objection by timely raising it

before the district court, the burden is on the government to show beyond a

reasonable doubt that this error was harmless. See Paz, 405 F.3d at 948. Because

there is no clear indication of what sentence the district court would have imposed

had it known the Guidelines were advisory only, we hold that the government has

not met its burden to show that the error was harmless beyond a reasonable doubt.

Accordingly, we vacate and remand for resentencing consistent with Booker.

      VACATED and REMANDED.




                                          3